Case 1:18-cv-00613-TWP-TAB Document 45 Filed 07/12/19 Page 1 of 1 PageID #: 310



                    IN THE UNITED STATES DISTRICT COURT
                           Southern District of Indiana
                              Indianapolis Division


 GARY W. BROOKS,                        )
                                        )
             Plaintiff,                 )
                                        )
       v.                               ) Case No. 1:18-cv-00613-TWP-TAB
                                        )
                                        )
 CITY OF CARMEL, Acting by and          )
 through its Legal Department, and      )
 DOUGLAS C. HANEY,                      )
                                        )
             Defendants.                )


        ORDER GRANTING DEFENDANTS’ UNOPPOSED
          MOTION FOR EXTENSION OF TIME TO FILE
   REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

       The Court, having reviewed the Unopposed Motion for Enlargement of Time to

 file Reply in Support of Defendants’ Motion for Summary Judgment filed by

 Defendants, and being duly advised in the premises, now GRANTS said Motion.

       IT IS THEREFORE ORDERED that the time within which Defendants are

 required to file a reply in support of their Motion for Summary Judgment is

 enlarged to and including July 30, 2019.



       Date: 7/12/2019                           ________________________
                                                 Hon. Tanya Walton Pratt, Judge
                                                 United States District Court
                                                 Southern District of Indiana


 Service statement pursuant to Local Rule 5.5(d):          Service will be made
 electronically on all ECF-registered counsel of record
